Exhibit 10.1

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

This Addendum is made this 2nd day of July, 2008 by and between Peter Kies
(“Employee”), Inovio Biomedical Corporation, a Delaware corporation (“Inovio”),
and Genetronics, Inc., a California corporation (“Company”), and amends the
Employment Agreement (“Employment Agreement,” a copy of which is attached hereto
as Exhibit A to the Addendum) entered into and effective as of December 15, 2003
between Employee, Company, and Genetronics Biomedical Corporation, subsequently
renamed as Inovio Biomedical Corporation, with reference to the following facts:

 

WHEREAS, the Employee is considered by the Board of Directors of the Company to
be of value to the Company and to have skills and abilities and an extensive
background in and knowledge of the industry in which the Company is engaged; and

 

WHEREAS, the Company wishes to recognize the Employee for his past service and
anticipated continued service to the Company by amending the terms of the
Employment Agreement.

 

NOW, THEREFORE, it is agreed that Section 4.3.4.2(b) of the Employment Agreement
shall hereby be amended to reads as follows:

 

“the amount of compensation payable under subsection 2.1 of this Agreement for
the previous fiscal year multiplied by three-fourths (3/4);”

 

FURTHER, it is agreed that in the event that payment is made pursuant to
Section 4.3.4 of the Employment Agreement, payment shall be made in equal
monthly installments over a nine (9) month period;

 

FURTHER, it is agreed that the following shall be added as Section 4.3.4.2(d):

 

“Health care benefits shall continue for nine months from the date of
termination.  The Company shall either continue Employee on the Company’s
healthcare plan or otherwise secure healthcare benefits for Employee for the
nine-month period.  No other benefits shall be continued.”

 

In all other aspects the Employment Agreement remains effective and enforceable
as written.  Any conflict between this Addendum and the Employment Agreement
shall be governed by this Addendum.

 

Executed this 2nd day of July, 2008 and effective thereon.

 

INOVIO BIOMEDICAL CORPORATION

Per:

 

/s/ Jim Heppell

 

 

Authorized Signatory

 

GENETRONICS, INC.

Per:

 

/s/ Jim Heppell

 

 

Authorized Signatory

 

 

/s/ Peter Kies

 

 

PETER KIES

 

--------------------------------------------------------------------------------